ON MOTION FOR REHEARING OR, IN THE ALTERNATIVE, TO TRANSFER TO SUPREME COURT OF MISSOURI
PER CURIAM.
In a motion for rehearing or, in the alternative, to transfer this appeal to the Supreme Court of Missouri, Phillips asserts this court erred “in holding that no evidence was present in the record tracing trust assets into the property in question.” Phillips directs us to a segment of the legal file where the depositions of Donald and Velma appear. Because Donald and Velma refused to answer certain questions about Lot 111 and other subjects, Phillips argues a court can infer the answers would have been adverse to Donald and Velma, and a court can further infer trust funds were used to buy Lot 111.
The first flaw in Phillips’s contention is that, as reported in the principal opinion, the trial court entered judgment September 25, 1995. The depositions referred to by Phillips are stamped “Filed” by the clerk of the trial court December 5, 1995, a month after the notice of appeal was filed. It thus appears the depositions were not before the trial court when it granted Velma’s petition to quash the execution.
Furthermore, as also noted in the principal opinion, the record on appeal consists of only a legal file. Nothing in that file shows the depositions were presented to the trial court when Velma’s petition to quash was argued on August 4,1995.
Our review of the trial court’s judgment is limited to the evidence which was properly before that court. F.D.I.C. v. War-*828mann, 859 S.W.2d 948, 952[3] (Mo.App.E.D.1993). Consequently, we cannot consider the portions of the depositions identified by Phillips.
Phillips also asserts this court overlooked facts in the record indicating Donald and Velma are not married, hence no tenancy by the entirety can exist. That assertion ignores the averment in the statement of facts in Phillips’s brief that Velma is Donald’s wife and that they married December 31, 1985.1 It also ignores Velma’s deposition testimony — were we authorized to consider it — that she is Donald’s wife.
Finally, as underscored in the principal opinion, the narrow issue before the trial court was whether to quash a levy on entire-ties property under an execution to collect a judgment against Donald alone. Nothing in the record indicates Phillips pled, or attempted to prove, a constructive trust or equitable lien on Lot 111.
Phillips’s post-opinion motion is denied.

. See footnote 4, principal opinion.